A parent seeking to vacate an order entered upon his or her default in appearing at a dispositional hearing in a proceeding for the termination of his or her parental rights must establish that there was a reasonable excuse for the default and a potentially meritorious defense to the disposition sought by the petitioner (see CPLR 5015 [a]; Matter of Princess M., 58 AD3d 854 [2009]; Matter of Nicholas S., 46 AD3d 830 [2007]; Matter of David John D., 38 AD3d 661 [2007]; Matter of Miguel M.R.B., 36 AD3d 613 [2007]; Matter of Porscha Monique J., 21 AD3d 415 [2005]).
The Family Court properly denied the mother’s motion to vacate her default (see Matter of Capri Alexis R., 48 AD3d 821 [2008]; Matter of Nicholas S., 46 AD3d 830 [2007]; Matter of Princess M., 58 AD3d 854 [2009]; Matter of Porscha (Monique J., 21 AD3d at 416). In light of the fact that the mother was present in the courthouse when the dispositional hearing was scheduled, her assertion that she did not know the correct time of the hearing was not a reasonable excuse for her default. Nor did the mother provide any proof that she had been instructed to appear at a different time. Thus, she did not demonstrate a reasonable excuse for her default (see Matter of Capri Alexis R., 48 AD3d 821 [2008]; Matter of Nicholas S., 46 AD3d at 831; Matter of David John D., 38 AD3d 661 [2007]; Matter of Porscha Monique J., 21 AD3d at 416). Moreover, the mother failed to es*986tablish a potentially meritorious defense to the demand for relief in the petitions, which sought the termination of her parental rights (see Matter of Miguel M.-R.B., 36 AD3d 613 [2007]). Covello, J.E, Belen, Hall and Cohen, JJ., concur.